423 F. Supp. 110 (1976)
UNITED STATES of America, Plaintiff,
v.
Ramon RODRIGUEZ, Defendant.
No. CR 76-636-AAH.
United States District Court, C. D. California.
December 1, 1976.
*111 William D. Keller, U. S. Atty., Eric A. Nobles, Asst. U. S. Atty., Chief, Crim. Div., Los Angeles, Cal., Robert Ramsey, Jr., Asst. U. S. Atty., Los Angeles, Cal., for plaintiff, United States.
Simon Kornbrodt, Los Angeles, Cal., for defendant.

FINDINGS OF FACT AND CONCLUSIONS OF LAW
HAUK, District Judge.
The motion of defendant Ramon Rodriguez for granting of bail pending sentence in the above-entitled action having come on for hearing before the Honorable A. Andrew Hauk, United States District Judge, on November 22, 1976, defendant having appeared with his counsel, Simon Kornbrodt, and plaintiff having appeared through their attorneys, William D. Keller, United States Attorney, Eric A. Nobles, Assistant United States Attorney, Chief, Criminal Division, by Robert Ramsey, Jr., Assistant United States Attorney, and the Court having considered the files and records of the case, and the pleadings herein, including the facts of the case and the defendant's motion for bail pending sentence, together with defendant's attorney's declaration, and oral argument at the time of the hearing, and being fully advised, and the Court makes the following Findings of Fact and Conclusions of Law:

FINDINGS OF FACT

I
On October 28, 1976, the defendant was convicted by a jury of violating Title 21, United States Code, §§ 963, 952, 846, and 841(a)(1), (Conspiracy to Import and Conspiracy to Possess with the Intent to Distribute a Narcotic Controlled Substance).

II
Defendant has a prior federal felony conviction.

III
Defendant has resided with his wife in the Central District of California, and has so resided for the past thirteen years.

IV
Defendant is the natural uncle of Raul Aispuro-Leon. Aispuro was the purported source of the controlled substances which defendant was convicted of conspiring to import and possess with the intent to distribute.

V
Raul Aispuro-Leon was a named co-conspirator in the above-entitled case. He is presently incarcerated in jail in Mexico.

VI
Defendant is not a citizen of the United States. He is a citizen of Mexico.

VII
Any conclusion of law deemed to be a finding of fact is hereby incorporated into these findings of fact.

CONCLUSIONS OF LAW

I
The subject matter of this action is controlled by Title 18, United States Code, §§ 3148, 3146, Rule 9(c), Federal Rules of Appellate Procedure and Rule 46(c), Federal Rules of Criminal Procedure.

II
On the facts of this case, the Court finds that the defendant fails to carry the burden that he will not flee or pose a danger to the community. Rule 46(c), Federal Rules of *112 Criminal Procedure and Rule 9(c) of Federal Rules of Appellate Procedure.

III
The defendant is a citizen of Mexico, and as such, there is no single condition or combination of conditions of release that the Court can impose that will insure the defendant's presence for such further proceedings herein as may be required. Title 18, United States Code, § 3146.

IV
The Court further finds that any appeal taken by the defendant will be frivolous and taken for delay. Rule 9(c), Federal Rules of Appellate Procedure and 18 United States Code § 3148.

V
Accordingly, defendant's motion for granting of bail pending sentence should be denied.